 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
oon SCE = --X DATE FILED:

 

 

UNITED STATES OF AMERICA,

19-CR-178 (KMW)
ORDER

-against-
WOLFE MARGOLIES,

Defendant.

KIMBA M. WOOD, United States District Judge:

Due to a conflict in the Court’s schedule, sentencing in this matter is adjourned until
Monday, December 2, 2019, at 4:00 p.m.

SO ORDERED.
Dated: New York, New York a

November 15, 2019 Iii tr We. War

KIMBA M. WOOD
United States District Judge

 
